Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 13, 25, and 26 is the inclusion of the limitation, “receiving a discovery preamble as part of a device discovery procedure, wherein the discovery preamble includes information indicating that a discovery message will be transmitted; determining whether to monitor for the discovery message of the device discovery procedure based at least in part on receiving the discovery preamble; identifying a beam configuration of the discovery message based at least in part on receiving the discovery preamble; and monitoring for the discovery message based at least in part on the determination, wherein monitoring for the discovery message is based at least in part on identifying the beam configuration” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 13, 25, and 26.
Agiwal et al. (US 2016/0157080) discloses “transmitting, by UE, discover preamble and discovery PDU to other UE by utilizing beamforming for D2D communication” (¶ [0019], [0083], [0084]).
Kang et al. (US 2013/0322293) discloses “transmitting discovery preamble through antenna beams in every direction” (¶ [0057]). 
Kim et al. (US 2020/0067650) discloses “transmitting discovery message (or sidelink discovery channel) for V2X communication” (¶ [0081], [0088]).
Abouelseoud et al. (US 2019/0069215) discloses “transmitting, by MSTA, assistance message including beam ID and message counter if frame is transmitted multiple times from Omni/Quasi Omni antenna to beam sweeping period for faster recovery to new STA” (¶ [0155], [0161], [0190]).


Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-12 and 14-24 depending on claims 1 and 13 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466